—Judgment, Supreme Court, New York County (Clifford A. Scott, J.), rendered January 8, 1992, convicting defendant, after a jury trial, of criminal possession of a weapon in the second and third degrees, and sentencing him, as a second felony offender, to concurrent terms of 25 years to life and 8 years to life, respectively, unanimously reversed, on the law, and the matter remanded for a new trial.
As the People concede, it was error for the trial court, over the defendant’s objection, to submit a verdict sheet to the jury listing an element of the crimes charged, even if done to clarify the essential distinction between criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree (People v Taylor, 76 NY2d 873). Concur—Murphy, P. J., Sullivan, Milonas, Asch and Nardelli, JJ.